Case 1:20-cv-01278-DCJ-JPM Document 6 Filed 11/05/20 Page 1 of 3 PageID #: 26




                                                                                  a
                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                          ALEXANDRIA DIVISION

 IBRAHIM BAKKAR,                         CIVIL DOCKET NO. 1:20-CV-01278-P
 Petitioner

 VERSUS                                  JUDGE DAVID C. JOSEPH

 CHAD WOLF, ET AL.,                      MAGISTRATE JUDGE PEREZ-MONTES
 Respondent


                             MEMORANDUM ORDER

      Before the Court is a Petition for Writ of Habeas Corpus under 28 U.S.C. §

2241 (ECF No. ECF No. 1) filed by pro se Petitioner Ibrahim Bakkar (A#206238211)

(“Bakkar”). Bakkar is a detainee in the custody of the Department of Homeland

Security (“DHS”) and Bureau of Immigration and Customs Enforcement (“ICE”). He

is being detained at the LaSalle Correctional Center in Olla, Louisiana.

      Because Bakkar fails to allege why his removal is unlikely to occur in the

reasonably foreseeable future, he must AMEND his Petition.

I.    Background

      Bakkar alleges that he is a native and citizen of Jordan and has been in the

United State since October 10, 2014. ECF No. 1 at 7. Bakkar was ordered removed

on November 22, 2019. ECF No. 1 at 2. Bakkar alleges that he has been in post-

removal order detention for more than six months and that his removal is unlikely to

occur in the reasonably foreseeable future. ECF No. 1 at 6. Thus, Bakkar alleges

that his continued detention violates Zadvydas v. Davis, 533 U.S. 678 (2001). ECF

No. 1 at 7.
Case 1:20-cv-01278-DCJ-JPM Document 6 Filed 11/05/20 Page 2 of 3 PageID #: 27




II.   Law and Analysis

      Under Zadvydas, it is presumptively constitutional for an immigration

detainee to be detained six months past the 90-day removal period following a final

order of removal. Id. at 701. After the expiration of the six-month period, a detainee

may seek his release from custody by demonstrating a “good reason to believe that

there is no significant likelihood of removal in the reasonably foreseeable future.”

Agyei–Kodie v. Holder, 418 F. App’x 317, 318 (5th Cir. 2011). Not every detainee in

custody will be entitled to automatic release after the expiration of the six-month

period.

      In Andrade v. Gonzales, 459 F.3d 538 (5th Cir. 2006), the Fifth Circuit Court

of Appeals reiterated that the Supreme Court’s holding in Zadvydas creates no

specific limits on detention. In fact, a detainee may be held in confinement until it

has been determined that there is no significant likelihood of removal in the

reasonably foreseeable future. Id. at 543 (citing Zadvydas, 533 U.S. at 701). The

detainee bears the initial burden of proof to show that no such likelihood of removal

exists. Id.   And the detainee must offer more than conclusory statements to support

his claim. Id.

      Bakkar alleges that he has been in post-removal detention for over six months,

and ICE has been unable to remove him. ECF No. 1 at 2. But Bakkar does not allege

any reason why his removal to Jordan is unlikely to occur in the reasonably

foreseeable future. Bakkar must provide factual and evidentiary support for this




                                          2
Case 1:20-cv-01278-DCJ-JPM Document 6 Filed 11/05/20 Page 3 of 3 PageID #: 28




conclusory claim. Bakkar must also state what, if any, documents he has completed

to assist in his removal, and whether travel documents have ever been issued.

        Additionally, Bakkar shall state whether he has requested release from ICE.

Bakkar is further instructed to provide the Court with a copy of any post-removal

order custody reviews or decisions to continue detention that he has received this

year.

III.    Conclusion

        Because Bakkar fails to allege why his removal is unlikely to occur in the

reasonably foreseeable future, IT IS ORDERED that Bakkar amend his Petition

(ECF No. 1) within thirty (30) days of the filing of this Order to provide the

information outlined above.

        Failure to comply with this Order may result in dismissal of this action under

Rule 41(b) or 16(f) of the Federal Rules of Civil Procedure. Petitioner is further

required to notify the Court of any change in his address under Rule 41.3 of the Local

Rules for the Western District of Louisiana.

        SIGNED on Thursday, November 5, 2020.




                                        __________________________________________
                                        JOSEPH H.L. PEREZ-MONTES
                                        UNITED STATES MAGISTRATE JUDGE




                                           3
